DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 1 is objected to because of the following informalities:  The term “soften oil” in line 6 of claim 1 appears to be a clear typographical error. It appears the term “softening oil” was intended.  Appropriate correction is required and is respectfully requested.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

It is noted that the instant specification defines “sulfur ointment” as a rubber processing aid, such as ointment made by crosslinking castor oil, rapeseed oil, and sulfur.” Thus a teaching of vulcanized vegetable oil such as sulfur vulcanized rapeseed oil meets the scope of “sulfur ointment” as interpreted using the instant specification. 
Claims 1-6 are rejected under 35 U.S.C. 103 as being unpatentable over Sullivan et al. (US 7,270,610) in view of Chen (US 2015/0080151) and further in view of Amos et al. (US 2013/0165542).
Sullivan et al. teach a rubber composition comprising a base rubber and from 5 to 100 parts by weight of an oily substance. The base rubber is cured using, for example peroxide curing. The peroxide curing agent is used in an amount within a range having a lower limit of, for example, 1.5 parts by weight and an upper limit of, for example, 15 parts by weight based on 100 parts by weight rubber. This falls within the range of amount of crosslinking agent recited in instant claim 1. Examples of oily substance include vulcanized vegetable oils, plasticizers, and combinations including both vulcanized vegetable oils, plasticizers. See column 3, lines 1-4. Examples of plasticizer include aromatic or naphthenic oil, which meet “soften oil” as described on page 3, line 16 of the instant specification. See column 3, line 5 of Sullivan et al. Examples of vulcanized vegetable oil include sulfur vulcanized rapeseed oil. This meets “sulfur ointment” as described on page 3, lines 21-22. See column 3, line 18 of Sullivan et al. The total amount of oily substance of Sullivan ranges from, for example, 10 parts to 100 parts by weight per 100 parts by weight rubber. See column 2, lines 59-61 of Sullivan et al. The amount of oily substance of Sullivan, which includes combinations of plasticizers (such as aromatic oil or naphthenic oil) with vulcanized vegetable oil (such as sulfur vulcanized rapeseed oil) overlap the amounts of soften oil and sulfur ointment recited in instant claim 1. It is well settled that where the prior art describes the components of a claimed compound or compositions in concentrations within or overlapping the claimed concentrations a prima facie case of obviousness is established.  See In re Harris, 409 F.3d 1339, 1343, 74 USPQ2d 1951, 1953 (Fed. Cir 2005); In re Peterson, 315 F.3d 1325, 1329, 65 USPQ 2d 1379, 1382 (Fed. Cir. 1997); In re Woodruff, 919 F.2d 1575, 1578 16 USPQ2d 1934, 1936-37 (CCPA 1990); In re Malagari, 499 F.2d 1297, 1303, 182 USPQ 549, 553 (CCPA 1974).  It would have been obvious to use amounts of, for example, aromatic or naphthenic oil which meet the amount of “soften oil” recited in instant claim 1 and it would have been obvious to one of ordinary skill in the art to use an amount of vulcanized vegetable oil, which meet the amount of “sulfur ointment” as recited in the instant claims, including a combination of both to a total of 5 to 100 parts by weight, because “a reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art…” Merck  & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989).  See MPEP 2123. 
Sullivan teaches that an antioxidant may further be included in the compositions of the invention in the same amount as the free radical initiators including peroxide. The amount of free radical initiator such as peroxide disclosed in Sullivan is a range of, for example, 1.5 parts by weight to, for example 6 parts by weight based on 100 parts by weight rubber. This meets the amount of antioxidant recited in instant claim 1. See column 4, lines 41-46 and column 6, lines 36-41 of Sullivan.  It would have been obvious to one of ordinary skill in the art, based on the teachings of Sullivan et al. to use an amount of antioxidant which meets the instant claim limitations of instant claim 1 because “a reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art…” Merck  & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989).  See MPEP 2123. 
Sullivan et al. teaches that one or more additives such as foaming agents can be added to the compositions of the invention in amounts of 9 parts by weight to, for example, 20 parts by weight. See column 6, line 60 and lines 62-65 of Sullivan et al. This overlaps the amount of foaming agent recited in instant claim 1. It is well settled that where the prior art describes the components of a claimed compound or compositions in concentrations within or overlapping the claimed concentrations a prima facie case of obviousness is established.  See In re Harris, 409 F.3d 1339, 1343, 74 USPQ2d 1951, 1953 (Fed. Cir 2005); In re Peterson, 315 F.3d 1325, 1329, 65 USPQ 2d 1379, 1382 (Fed. Cir. 1997); In re Woodruff, 919 F.2d 1575, 1578 16 USPQ2d 1934, 1936-37 (CCPA 1990); In re Malagari, 499 F.2d 1297, 1303, 182 USPQ 549, 553 (CCPA 1974).  It would have been obvious to one of ordinary skill in the art, based on the teachings of Sullivan et al. to use an amount of foaming agent which meets the instant claim limitations of instant claim 1 because “a reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art…” Merck  & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989).  See MPEP 2123. 
Sullivan et al. teaches that the compositions of the invention include from 2.3 to 5 parts by weight of a cis-to-trans conversion compound per 100 parts by weight rubber. A cis-to-trans conversion compound performs an action and therefore meets “active agent” as recited in instant claim 2. 
Sullivan teaches that fillers can be added to the compositions of the invention in amounts of 5 to, for example, 30 parts by weight based on 100 parts by weight based rubber. See column 6, lines 42-54. It would have been obvious to one of ordinary skill in the art, based on the teachings of Sullivan et al. to use an amount of filler which meets the instant claim limitations of instant claim 3 because “a reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art…” Merck  & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989).  See MPEP 2123. 
The peroxide is used with a coagent which increases the state of cure. This means the “coagent” of Sullivan meets “accelerator” as recited in instant claim 4. The amount of coagent used with the peroxide curing agent is a lower limit of 1 part by weight and an upper limit of, for example, 5 parts by weight. This overlaps the range of “accelerator” recited in instant claim 4. It is well settled that where the prior art describes the components of a claimed compound or compositions in concentrations within or overlapping the claimed concentrations a prima facie case of obviousness is established.  See In re Harris, 409 F.3d 1339, 1343, 74 USPQ2d 1951, 1953 (Fed. Cir 2005); In re Peterson, 315 F.3d 1325, 1329, 65 USPQ 2d 1379, 1382 (Fed. Cir. 1997); In re Woodruff, 919 F.2d 1575, 1578 16 USPQ2d 1934, 1936-37 (CCPA 1990); In re Malagari, 499 F.2d 1297, 1303, 182 USPQ 549, 553 (CCPA 1974).  It would have been obvious to one of ordinary skill in the art, based on the teachings of Sullivan et al. to use an amount of accelerator which meets the instant claim limitations of instant claim 4 because “a reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art…” Merck  & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989).  See MPEP 2123. 
Sullivan et al. does not expressly recite that the composition includes carbon black or hollow glass microspheres in amounts of 1 to 50 parts by weight and 5 to 75 parts by weight, respectively.
However, Chen teaches a composition comprising a crosslinked rubber composition. The composition is used to produce golf balls. The composition further includes a filler, with examples being carbon black and hollow glass spheres. See ¶54. The compositions may comprise mixtures of the disclosed fillers. The filler and/or combinations are present in amounts of from 10 to 100 parts by weight her 100 parts by weight of elastomer (i.e. rubber). See ¶55 of Chen. This overlaps the amount of hollow glass spheres and the amount of carbon black recited in instant claim 1. It would have been obvious to one of ordinary skill in the art at the time the instant invention was made to use a total of 10 to 100 parts by weight filler, including combinations of hollow glass spheres and carbon black, based on the teachings of Chen because “a reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art…” Merck  & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989).  See MPEP 2123. 
Both Chen and Sullivan relate to the field of rubber compositions used to produce golf balls. It would have been obvious to one of ordinary skill in the art to include 10 to 100 parts by weight of hollow glass spheres as disclosed in Chen in the compositions of Sullivan in order to decrease the specific gravity of the compositions of Sullivan, thereby affecting the weight or moment of inertia of the golf balls of Sullivan. See the last 10 lines of on page 6, in ¶54, of Chen. It would have been obvious to use carbon black in the compositions of Sullivan, together with hollow glass spheres as the fillers are disclosed for use in combination together, in amounts of from 10 to 100 parts by weight per 100 parts by weight elastomer, as disclosed in Chen, in order to affect the color of the compositions of the compositions of Sullivan. 
Sullivan in view of Chen teach the composition as discussed in this action above. Sullivan in view of Chen do not expressly recite the D90 or the compressive strength of the hollow glass spheres to be used in the compositions of the invention. 
However, Amos teaches hollow glass bubbles having a D90 of 27.2 or 31.7 microns (see Table 1, ¶107, and ¶109. The pressure at which the microspheres of Chen collapsed, which corresponds to the instantly recite compressive strength, is 30,000 psi (Example 1 in ¶109) or 16,000 psi (Example 2 in ¶109). This meets instant claims 5-6 and the hollow glass bubbles are microspheres. 
It would have been obvious to one of ordinary skill in the art at the time the instant invention was made to use the glass bubbles of Amos as the hollow glass spheres in Sullivan in view of Chen in order to provide hollow glass microspheres which both reduce the specific gravity of the compositions of Sullivan in view of Chen while also providing glass bubbles which are strong and avoid being crushed or broken during processing of a polymeric compound, such as those of Sullivan and Chen, in which they are utilized. Using the glass bubbles of Yagi in the compositions of Sullivan and/or Chen will also lower the weight and improve the processing, dimensional stability, and flow properties of the compositions of Sullivan and/or Chen. See ¶1 of Amos. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KARA B BOYLE whose telephone number is (571)270-7338. The examiner can normally be reached 8:30 am to 5pm, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski can be reached on (571) 272-1302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KARA B BOYLE/Primary Examiner, Art Unit 1766